                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF LOUISIANA


IN RE:                                        *            CASE NO. 20-1419

GENESIS VENTURE LOGISTICS, L.L.C. *                        CHAPTER 11

         DEBTOR                               *            SUBCHAPTER V



                          MOTION FOR AUTHORITY TO PAY
                         EMPLOYEES' PRE-PETITION WAGES,
                      RELATED EXPENSES, BENEFITS AND TAXES

         NOW INTO COURT, through undersigned counsel, comes Genesis Venture Logistics,

L.L.C. (the “Debtor”), as Debtor and Debtor-in-Possession, who hereby files this Motion for

Authority to Pay Employees’ Pre-Petition Wages, Related Expenses, Benefits and Taxes (the

“Motion”), pursuant to section 105(a) of the Bankruptcy Code (the “Bankruptcy Code”), for

entry of an order authorizing the Debtor to pay employees’ pre-petition wages, related expenses,

benefits and taxes, and respectfully represent:

                                        JURISDICTION

         1.    This Court has jurisdiction over this Motion under 28 U.S.C. § 1334. Venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A), (M) and (O).

         2.    The statutory bases for the relief requested herein are sections 105(a), 363(b),

507(a)(4), 507(a)(5) and 1114(e) of title 11 of the Bankruptcy Code.

                                        BACKGROUND




{00373476-1}

                                                  1
       1.      On August 7, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 – SubChapter V of the Bankruptcy Code thereby commencing the above-

captioned case (the “SubChapter V Case”).

       2.      The Debtor is authorized to continue to operate the business and manage the

property as debtor-in-possession pursuant to sections 1182(2) and 1184 of the Bankruptcy Code.

       3.      The Debtor’s core business is as a logistics and river transportation provider.

                                    RELIEF REQUESTED

       4.      Prior to the filing, the Debtor employed, on average, 6 full-time employees to

manage, oversee and operate the business on a day-to-day basis. Under the Motion for Authority

to Approve Compensation and Payments to Insider – Lorraine Hyde and Samantha Hyde (the

“Insider Compensation Motion”), the Debtor is seeking the authority to continue compensation

to 2 of the 6 employees, Ms. Lorraine Hyde, the managing member, and Ms. Samantha Hyde.

This Motion is seeking the authority to pay Ms. Lorraine Hyde and Ms. Samantha Hyde pre-

petition wages, under the relief requested in the Insider Compensation Motion.

       5.      All 6 employees are on salary. To minimize the personal hardship the employees

will suffer if prepetition employee-related obligations are not paid when due, and to maintain the

remaining employees’ morale at this critical time, the Debtor, by this Motion, seeks authority to

pay certain prepetition claims for, among other items, wages (including, but not limited to,

salaries and other compensation), severance benefits, accrued vacation and personal time, sick or

other paid leave, federal and state withholding taxes, payroll taxes, health insurance, dental

insurance, and insurance premiums under the workers’ compensation program (collectively, the

“Employee Obligations”).




{00373476-1}

                                                 2
       6.      The Debtor states that there are only 2 employees that include health insurance

coverage. There are no requests for reimbursable expenses. The Debtor ceased the 401(k)

matching obligations at the on-set of state mandated business closings due to the COVID-19

pandemic.

                                      BASIS FOR RELIEF

       7.      This Court has authority pursuant to 11 U.S.C. § 105(a) to authorize the payment

of pre-petition wage and benefit claims. See, e.g., Burchinal v. Central Washington Bank (In re

Adams Apple, Inc.), 829 F.2d 1484, 1490 (9th Cir. 1987) (courts have permitted the payment of

employee prepetition debts when necessary for rehabilitation); In re Gulf Air, Inc., 112 B.R. 152

(Bankr. W.D. La. 1989) (authorizing payment of pre-petition amounts due, inter alia, for wages,

benefits, health insurance premiums and per diem expenses under the “necessity of payment

doctrine,” without regard to statutory priorities of section 507); In re Ionosphere Clubs, Inc., 98

B.R. 174 (Bankr. S.D.N.Y. 1989) (authorizing payment of pre-petition wage, salary, medical

benefits and business expense claims of active employees); In re Chateaugay Corp., 80 B.R. 279

(S.D.N.Y. 1987) (authorizing payment of pre-petition wages, salaries, reimbursement of

expenses and other benefits to the employees of the debtor and noting that a rigid application of

the priorities of section 507 would be inconsistent with the fundamental purpose of

reorganization); see also In re Trois Oeufs, Inc. d/b/a Another Broken Egg Café, 09-11105

(Bankr. M.D.La. 2007); In re Gibson Credit, Inc., 06-1007 (Bankr. M.D.La. 2006); In re Equity

Media Holding Corporation, et al., 08-17646 (Bankr. E.D.Ark. 2008); In re Hoffinger Industries,

Inc., 01-20514 (Bankr. E.D.Ark. 2001); In re Entergy New Orleans, Inc., 05-17697 (Bankr. E.D.

La 2006); and In re The Babcock & Wilcox Company, 00-10992 (Bankr. E.D. La. 2000).




{00373476-1}

                                                3
       8.      The Debtor will have sufficient cash flow to pay in full all Employee Obligations

and Reimbursable Expenses without the need for a cash collateral order due to the fact, it is

believed, no creditor has a lien on its operating cash. To allow the prepayment of these claims

through the equitable powers of the Court under section 105(a) advances the fundamental

purpose of the reorganization of a small business enterprise, and is in the best interest of the

estate and the Debtor’s creditors. One of the Debtor’s greatest strengths is the continuing loyalty

and service of its employees. Without the continuing effort of its employees, the Debtor’s efforts

to maximize its value and the return to its creditors would be seriously jeopardized, if not

doomed, at the onset of this SubChapter V Case. Without the employees, the Debtor could not

continue to provide transportation services and bill clients accordingly. See Gulf Air, 112 B.R. at

153-54 (recognizing debtor’s need for retention of skilled employees); see also Ionosphere

Clubs, 98 B.R. at 176 (noting that courts are not helpless to apply necessity of payment rule in a

non-railroad case where the alternative was cessation of operations).

       9.      The relief sought by the Debtor should be granted because the payments sought to

be authorized do not exceed the priorities allowed by 11 U.S.C. § 507. The Debtor is not seeking

to pay any compensation due to any single employee in excess of $13,650.

       10.      The employees are paid bi-monthly on the 1st and the 15th of each month and is

processed in house.

       11.     Immediately prior to the filing, the total estimated accrued and unpaid gross

payroll for the Debtor was approximately $7,720.00 covering the period of August 1 to August 7.

If the Debtor is unable to make these payments, it could lose important employees who are

essential to the services provided by the Debtor.




{00373476-1}

                                                    4
       12.      The Debtor must pay payroll and withholdings taxes related to employee payroll

as required by federal, state and/or local authorities. The Debtor also has accrued vacation and

personal time obligations, and accrued sick and other paid leave obligations, all of which accrued

prepetition. The Debtor intends to only pay pre-petition accrued obligations in the ordinary

course of business.

       13.     There is a health insurance plan in place, for which only 2 employees take

advantage of and participate in. The Debtor pays approximately $195 per payroll period with any

remaining costs of the policy borne by the policy holder. The Debtor is seeking the authority to

make the health insurance payment that was incurred prior to the Petition Date.

       14.     The Debtor provides workers’ compensation coverage and benefits for its

employees.     The Debtor requests authority, in its discretion, to continue to pay workers

compensation benefits to the employees.

       15.     The Debtor believes that, in the event it is unable to pay its Employee Obligations

to employees, incurred pre-petition, when and as due, the Debtor will suffer immediate and

irreparable harm. Moreover, the Debtor believes that there is a strong likelihood that its ability

to provide the same quality level of services and reorganize will be undermined. The Debtor

further believes that the continuance of its current employee benefits is critical to the continued

loyalty of its employees. The continuation of such benefits is essential to the compensation

package for employees and is in the best interest of the Debtor.

       16.     In order to retain its employees and prevent a decline in morale and a possible

cessation of operations, which would immediately abort the Debtor’s efforts and cause

immediate and irreparable harm to the Debtor’s estate and creditors, the Debtor moves the Court




{00373476-1}

                                                5
for authorization to pay its Employee Obligations, as well as its Reimbursable Expenses

immediately. Such payments will increase the likelihood of a greater return to creditors.

       WHEREFORE, for the foregoing reasons, the Debtor respectfully requests the Court to

enter an order: (a) authorizing the Debtor to pay Employee Obligations earned by employees in

the ordinary course of business (if any are unpaid) as though no bankruptcy filing by the Debtor

had occurred; (b) authorizing the Debtor to fund its bank accounts so that there will be a

minimum amount of disruption to the Debtor’s operations and to its employees; (c) authorizing

and directing the Debtor and/or bank or to honor employee checks (assuming funds on deposit

are sufficient) for Employee Obligations earned prepetition that are presented after the

commencement of this SubChapter V case; and (d) granting such other and further relief as the

Court deems just and proper.

August 10, 2020

                                     /s/Greta M. Brouphy
                                     Greta M. Brouphy, La. Bar No. 26216
                                     Michael E. Landis, La. Bar No. 36542
                                     Heller, Draper, Patrick, Horn & Manthey, L.L.C.
                                     650 Poydras Street, Suite 2500
                                     New Orleans, LA 70130-6103
                                     Telephone: 504.299.3300/Fax: 504.299.3399
                                     gbrouphy@hellerdraper.com
                                     mlandis@hellerdraper.com

                                     Proposed Attorneys for the Debtor




{00373476-1}

                                                6
